Exhibit 10.7
CHANGE OF CONTROL AGREEMENT
OCEANEERING INTERNATIONAL, INC.
First Amendment
          WHEREAS, Oceaneering International, Inc., a Delaware corporation (the
“Company”), entered into a Change of Control Agreement with
                          (the “Executive”) dated as of August 15, 2001 (the
“Agreement”); and
          WHEREAS, the Company and the Executive desire to amend the Agreement
to provide for compliance with Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”); and
          WHEREAS, Section 11 of the Agreement provides that the Agreement may
be modified only by a written instrument executed by both parties hereto;
          NOW, THEREFORE, effective as of the close of business on December 31,
2008, the parties agree to amend the Agreement as set forth below:
     1. The introductory clause of Section 1(a) is hereby amended to read as
follows:
“During the Effective Period, if there is a termination of your employment with
the Company either by the Company without Cause or by you for Good Reason either
(x) prior to the Effective Date, unless it is reasonably demonstrated by the
Company that such termination of your employment (a) was not at the request of a
third party who has taken steps reasonably calculated to effect the Change of
Control and (b) otherwise did not arise in connection with or anticipation of
the Change of Control or (y) on or after the Effective Date, and if such
Effective Period commences during the life of this Agreement, you shall be
entitled to the following benefits:”
     2. The first sentence of Section 3(a) is hereby amended to read as follows:
“Any other provision of this Agreement to the contrary notwithstanding, if the
present value (as defined herein) of the total amount of payments and benefits
in the nature of compensation to be paid or provided to you or on your behalf,
pursuant to the terms of this Agreement or otherwise, which are considered to be
‘parachute payments’ within the meaning of Section 280G(b) of the Internal
Revenue Code of 1986, as amended (the ‘Code’), when added to any other such
‘parachute payments’ received by you in connection with a Change of Control,
whether pursuant to the terms of this

- 1 -



--------------------------------------------------------------------------------



 



Agreement or otherwise, is in excess of the amount you can receive without
causing you to be subject to an excise tax with respect to such amount on
account of Section 4999 of the Code, the Company shall pay to you an additional
amount (hereinafter referred to as the ‘Excise Tax Premium’).”
     3. Section 6 is hereby amended to read as follows:
“The Company shall reimburse you for all legal and other costs (including but
not limited to, administrative, accounting, tax, human resource and expert
witness fees and expenses) incurred by you as a result of your seeking to
obtain, assert or enforce any right or benefit conferred upon you by this
Agreement.
You shall submit all invoices for such costs to the Company no later than 30
days prior to the end of the taxable year following the taxable year in which
they were incurred. The Company shall reimburse you for such costs within
14 days of receipt of such invoices.”
     4. The Agreement is hereby amended by adding the new Paragraph 13 at the
end thereof which shall read as follows:
“13. Section 409A.
(a) Notwithstanding anything in this Agreement to the contrary, if any provision
of this Agreement would result in the imposition of an additional tax under
Section 409A of the Code, that provision of this Agreement will be reformed to
avoid imposition of the applicable tax and no action taken to comply with
Section 409A of the Code shall be deemed to adversely affect your rights to the
benefits provided by this Agreement. This Agreement is intended to comply with
Section 409A of the Code, and ambiguous provisions hereof, if any, shall be
construed and interpreted in a manner that is compliant with the application of
Section 409A of the Code. The Agreement shall neither cause nor permit any
payment, benefit or consideration to be substituted for a benefit that is
payable under this Agreement if such action would result in the failure of any
amount that is subject to Section 409A of the Code to comply with the applicable
requirements of Section 409A of the Code. You shall have no right to specify the
calendar year during which any payment hereunder shall be made.
(b) Notwithstanding any provision in this Agreement to the contrary, this
Agreement shall not be amended or terminated in such manner that would cause
this Agreement or any amounts or benefits payable hereunder to fail to comply
with the requirements of Section 409A of the Code, to the extent applicable, and
any such amendment or termination that may

- 2 -



--------------------------------------------------------------------------------



 



reasonably be expected to result in such non-compliance shall be of no force or
effect.
(c) If you are a ‘Specified Employee’ (as defined under Section 409A of the
Code) as of the date of your ‘Separation from Service’ (as defined under
Section 409A of the Code) as determined by the Company, the payment of any
amount under this Agreement on account of your Separation from Service that is
deferred compensation subject to the provisions of Section 409A of the Code and
not otherwise excluded from Section 409A of the Code, shall not be paid until
the earlier of your death or the later of the first business day that is six
months after the date after your Separation from Service or the date the payment
is otherwise payable under this Agreement (the ‘Delay Period’). Upon the
expiration of the Delay Period, all payments and benefits delayed pursuant to
this Section (whether they would have otherwise been payable in a single sum or
in installments in the absence of such delay) shall be paid or reimbursed to you
in a lump sum, without interest, and any remaining payments due under this
Agreement shall be paid or provided in accordance with the normal payment dates
specified for them herein.
(d) All reimbursements or provision of in-kind benefits pursuant to this
Agreement shall be made in accordance with Treasury Regulation
§1.409A-3(i)(1)(iv) such that the reimbursement or provision will be deemed
payable at a specified time or on a fixed schedule relative to a permissible
payment event. Specifically, the amounts reimbursed or in-kind benefits provided
under this Agreement during one taxable year may not affect the amounts
reimbursed or provided in any other taxable year, the reimbursement of an
eligible expense shall be made on or before the last day of the taxable year
following the taxable year in which the expense was incurred, and the right to
reimbursement or provision of an in-kind benefit is not subject to liquidation
or exchange for another benefit. Notwithstanding any provision to the contrary
in the Agreement, you agree that you shall submit reimbursable expenses to the
Company no later than 30 days prior to the end of the taxable year following the
taxable year in which they were incurred.
(e) An entitlement to a series of payments under this Agreement will be treated
as an entitlement to a series of separate payments.”
     5. The definition of “Market Value” in Annex I is hereby amended by adding
the following sentence to the end thereof which shall read as follows:
“With respect to grants or determinations made on and after January 1, 2009,
‘Market Value’ means, as of a particular date, (i) if Shares are listed or
quoted on a national securities exchange, the closing price per Share reported
or quoted on the consolidated transaction reporting system for the principal
national securities exchange on which Shares are listed or quoted

- 3 -



--------------------------------------------------------------------------------



 



on that date, or, if there shall have been no such sale so reported or quoted on
that date, on the last preceding date on which such a sale was so reported or
quoted, (ii) if Shares are not so listed or quoted, the closing price on that
date, or, if there are no quotations available for such date, on the last
preceding date on which such quotations shall be available, as reported by the
Nasdaq Stock Market, Inc., or, if not reported by the Nasdaq Stock Market, Inc.,
by the National Quotation Bureau Incorporated, or (iii) if Shares are not
publicly traded, the most recent value determined by an independent appraiser
appointed by the Company for such purpose.”
     6. Subsection (b)(iii) of the definition of “Severance Package” in Annex I
is hereby amended to read as follows:
“Performance Units, Restricted Stock Units, and any shares of Restricted Stock
issued under the Plans and Other Plans shall be vested with all conditions to
have been deemed to have been satisfied at the maximum level (provided that such
awards had not theretofore been forfeited);”
     7. Section (c) of the definition of “Severance Package” in Annex I of the
Agreement is hereby amended by adding the following sentence to the end of the
first paragraph:
“This Agreement’s provision of continued participation in the Company’s medical
and dental plans is intended to satisfy the Company’s obligation to provide such
continuation coverage as required by Section 4980B of the Code.”
[Signature page follows]

- 4 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Oceaneering International, Inc. has caused these
presents to be executed by its duly authorized officer in a number of copies,
all of which shall constitute one and the same instrument, which may be
sufficiently evidenced by any executed copy hereof, on this 15th day of
December 2008, but effective as of the close of business on December 31, 2008.

            OCEANEERING INTERNATIONAL, INC.
      By:   /s/ T. Jay Collins         T. Jay Collins        Chief Executive
Officer and President    

Agreed to on the 15th day of
December, 2008:

                  By:                        

- 5 -